Petrosearch Energy Corporation 675 Bering Drive, Suite 200 Houston, Texas77057 (713) 961-9337 July 30, 2007 By Fax:202-772-9220 U.S. Securities and Exchange Commission Division of Corporation Finance Attn:Donna Levy 450 Fifth Street, N.W. Washington, D.C.20549-0308 RE: PETROSEARCH ENERGY CORPORATION AMENDMENT NUMBER 2 TO FORM SB-2 REGISTRATION STATEMENT (File No. 333-142100) Dear Ms. Levy: On behalf of Petrosearch Energy Corporation (the “Company”), I hereby request that the effectiveness of the Registration Statement referred to above be accelerated to 4:00 p.m., Eastern Standard Time on Wednesday, August 1, 2007, or as soon thereafter as practicable. The Company acknowledges the following: · Should the Commission or the staff, acting pursuant to delegated authority, declare the filing effective, it does not foreclose the Commission from taking any action with respect to the filing; · The action of the Commission or the staff, acting pursuant to delegated authority, in declaring the filing effective, does not relieve the Company from its full responsibility for the adequacy and accuracy of the disclosure in the filing; and · The Company may not assert staff comments and the declaration of effectiveness as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. If you have any questions or need any additional information, please contact me at your earliest convenience.I thank you in advance for your attention to this matter. Very truly yours, /s/ David J. Collins David J. Collins Chief Financial Officer
